Exhibit 10.162

 

Employee

  

Section 2.01 Base Salary

and Bonus Multiplier

  

Section 2.03 Welfare

Benefit Period

Fredric N. Eshelman

   3.0    2 years

Linda Baddour

   2.5    2 years

Paul S. Covington

   2.5    1 year

Colin Shannon

   2.0    1 year

Brainard Judd Hartman

   1.0    2 years

Kim V. Greene

   1.0    1 year

Edward J. Murray

   1.0    1 year



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

THIS AGREEMENT, effective the 1st day of January, 2001, by and between
Pharmaceutical Product Development, Inc. and its subsidiaries and affiliates
(collectively, “PPD”) and                          (“Employee”).

WHEREAS, Employee is a valued employee of PPD and in order to induce Employee to
remain in the employ of PPD, PPD desires to provide the severance benefits
hereinafter described in the event of a “Change in Control”, as hereinafter
defined, of PPD.

NOW, THEREFORE, it is agreed as follows:

1. Definitions

1.01 “AFR” means the interest rate determined under Section 1274 of the Code.

1.02 “Base Amount” shall have the meaning set forth and shall be determined as
provided in Section 280G of the Code.

1.03 “Change in Control” means (i) a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), provided that such a Change in Control shall be deemed to have occurred
if any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of PPD representing 50% or more of the combined voting power of PPD’s
then outstanding securities; (ii) a sale of substantially all of the assets of
PPD; or (iii) a liquidation of PPD.

1.04 “Constructive Termination” means a termination of Employee’s employment by
PPD during the Covered Period initiated by Employee after (i) a substantial
diminution or alteration in the duties of Employee, (ii) a reduction by PPD in
Employee’s base salary in effect on the date of the Change in Control, or
(iii) the relocation of Employee’s primary work location to a location that is
more than twenty-five (25) miles from Employee’s primary work location prior to
the Change in Control. Constructive Termination specifically does not include
termination of Employee by reason of death, Disability or retirement at or after
age 65. Employee shall give PPD written notice of a Constructive Termination,
which notice shall provide a brief description of the circumstances which
Employee asserts gives rise to a right of Constructive Termination, and PPD
shall have ten (10) days from receipt of said notice within which to remedy said
circumstances.

 

2



--------------------------------------------------------------------------------

1.05 “Covered Payment” means the amounts and benefits paid to Employee pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Employee by PPD.

1.06 “Covered Period” means the time period commencing on the date of and
coincident with a Change of Control and ending one year thereafter.

1.07 “Disability” means the inability of Employee to perform his assigned duties
for PPD for a period of three (3) months due to Employee’s physical or mental
illness as determined by a reputable medical doctor.

1.08 “Excess Parachute Payment” shall have the meaning set forth and shall be
determined as provided in Section 280G of the Code.

1.09 “Excise Tax” shall mean the tax imposed under Section 4999 of the Code on
an Excess Parachute Payment.

1.10 “Executive Consultant” shall mean the executive compensation or comparable
consultant used from time to time by PPD in designing its compensation program
for executive and senior management employees of PPD; provided, however, that in
its sole discretion PPD may at any time designate its independent auditors as
its Executive Consultant for the purpose of performing any calculations required
under Section 2.05 of this Agreement.

1.11 “Final Determination” means a final determination by a court of competent
jurisdiction or a proceeding of the Internal Revenue Service or its successor
agency.

1.12 “First Period” means the twelve-month period ending on the Termination
Date.

1.13 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
heretofore or hereafter amended, and any successor code. References in this
agreement to specific sections of the Code shall also include any successor
sections.

1.14 “Parachute Payments” shall have the meaning set forth and shall be
determined as provided in Section 280G of the Code.

1.15 “Payment Cap” means the maximum amount which may be paid to Employee under
the terms of this Agreement without subjecting Employee to the Excise Tax.

1.16 “Payment Date” means the date thirty (30) days following the Termination
Date.

 

3



--------------------------------------------------------------------------------

1.17 “Stock Awards” means Employee’s outstanding awards of PPD non-qualified
stock options or restricted stock as of the Termination Date.

1.18 “Termination for Cause” means (i) an act or acts involving fraud,
embezzlement or theft from PPD, (ii) Employee’s willful and repeated failure to
follow directions of the Board of Directors that continues for at least ten
(10) days following written notice of the Board of Directors of such failure to
follow directions, or (iii) termination for cause as defined in and made
pursuant to a then effective employment agreement, if any, between Employee and
PPD.

1.19 “Termination Date” means the date on which Employee’s employment is
terminated such that Employee is entitled to the compensation and benefits
provided for in Section 2 of this Agreement.

2. Compensation Upon Change of Control. If during the Covered Period (i) PPD
terminates Employee’s employment for reason other than Termination for Cause or
(ii) Employee’s employment is terminated by reason of Constructive Termination,
Employee shall be entitled to the following compensation and benefits:

2.01 Base Salary and Bonus. PPD shall pay Employee an amount equal to
                 times the sum of Employee’s (i) base salary for the First
Period (determined as if Employee was employed for the entire First Period if
employed for less than the First Period) and (ii) the greater of (x) Employee’s
target bonus under the PPD incentive cash bonus plan in which Employee is
eligible to participate immediately prior to the Termination Date or (y) the
average of the cash bonuses received in the First Period and in the twelve-month
period immediately preceding the First Period, said amount to be paid on the
Payment Date.

2.02 Unpaid and Deferred Compensation. PPD shall pay Employee any bonus or
deferred compensation (whether in the form of cash, stock or otherwise) accrued
but unpaid as of the Termination Date, said sum to be paid on the Payment Date.

2.03 Benefits. For a period of                          after the Termination
Date, PPD shall continue to pay for and provide welfare benefits which Employee
was receiving immediately prior to the Termination Date, including life
insurance, health, medical, dental, vision and wellness, accidental death and
dismemberment and disability benefits; provided, however, that PPD’s obligations
under this clause shall terminate from the date that Employee first becomes
eligible after the Termination Date for similar coverage under another
employer’s plan.

2.04 Stock Awards. Notwithstanding anything to the contrary in any agreement for
Stock Awards, (i) all unvested shares underlying Stock Awards granted more than
six months prior to the Termination Date shall become fully vested as of the
Termination Date, and (ii) Employee shall continue to be treated under each
award agreement evidencing a Stock Award as if Employee was an employee of PPD
until the

 

4



--------------------------------------------------------------------------------

first to occur of (x) the third anniversary of the Termination Date, or (y) the
expiration of the exercise period provided for therein; provided, however, in
the event of Employee’s death or his disability (as disability is defined in the
award agreement) after the Termination Date, the time for exercise after death
or such disability prescribed in the award agreement shall apply. The provisions
of this Section 2.04 shall also apply to any and all substitute awards for
nonqualified stock options and restricted stock granted to Employee in exchange
for Stock Awards to which this section applies.

2.05 Limitation on Payments.

a. Application of Section 2.05. If a Covered Payment hereunder would be an
Excess Parachute Payment and would thereby subject Employee to the Excise Tax,
the provisions of this Section 2.05 shall apply to determine the amounts payable
to Employee pursuant to this Agreement.

b. Calculation of Benefits. At least fifteen (15) days prior to the Payment
Date, PPD shall notify Employee of the aggregate present value of all amounts
and benefits to which Employee would be entitled under this Agreement and any
other plan, program or arrangement with PPD as of the Termination Date, together
with the projected maximum payments, determined as of such Date of Termination,
that could be paid without Employee being subject to the Excise Tax.

c. Imposition of Payment Cap. If (i) the aggregate value of all amounts and
benefits to which Employee would be entitled under this Agreement and any other
plan, program or arrangement with PPD exceeds the amount which can be paid to
Employee without Employee incurring an Excise Tax and (ii) Employee would
receive a greater net after-tax amount (taking into account all applicable taxes
payable by Employee, including an Excise Tax) by applying the limitation
contained in this Section 2.05(c), then the amounts otherwise payable to
Employee under this Section 2 shall be reduced to an amount equal to the Payment
Cap. If Employee receives reduced payments and benefits hereunder, Employee
shall have the right to designate which of the payments and benefits otherwise
provided for in this Agreement that Employee will receive in connection with the
application of the Payment Cap.

d. Application of Code Section 280G. The Executive Consultant shall determine
whether any part of the Covered Payment will be subject to the Excise Tax and
the amount of such Excise Tax. For purposes of such determination, the Executive
Consultant shall take into consideration and be guided by the following:

(i) such Covered Payment will be treated as Parachute Payments and all Parachute
Payments in excess of the Base Amount shall be treated as subject to the Excise
Tax, unless and except to the extent that in the good faith judgment of the
Executive Consultant, PPD has a reasonable basis to conclude that such Covered
Payment, in whole or in part, either do not constitute Parachute Payments or
represent reasonable compensation for personal services actually rendered
(within the meaning of Section 280G of the Code) in excess of the Base Amount,
or such Parachute Payments are otherwise not subject to the Excise Tax, and

 

5



--------------------------------------------------------------------------------

(ii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Executive Consultant in accordance with the principles of
Section 280G of the Code.

(e) Applicable Tax Rates. For purposes of determining whether Employee would
receive a greater net after-tax benefit if the amounts payable under this
Agreement are reduced in accordance with Section 2.05(c), Employee shall be
deemed to pay:

(i) federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and

(ii) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;

provided, however, that Employee may request that such determination be made
based on Employee’s individual tax circumstances, which shall govern such
determination so long as Employee provides to the Executive Consultant such
information and documents as the Executive Consultant shall reasonably request
to determine such individual circumstances.

(f) Adjustments in Respect to Payment Cap.

(i) If Employee receives reduced payments and benefits under Section 2.05 or if
Section 2.05 is determined not to be applicable to Employee because the
Executive Consultant concludes that Employee is not subject to any Excise Tax,
and it is established pursuant to a Final Determination that, notwithstanding
the good faith of Employee and PPD in applying the terms of this Agreement, the
aggregate Parachute Payments paid to Employee or for Employee’s benefit are in
an amount that would result in Employee being subject to an Excise Tax and
Employee would still be subject to the Payment Cap under the provisions of
Section 2.05(c), then the amount in excess of the Payment Cap shall be deemed
for all purposes to be a loan to Employee made on the date of the receipt of
such excess payment, which Employee shall have an obligation to repay to PPD on
demand, together with interest at the AFR, from the date of the payment
hereunder to the date of repayment by Employee.

(ii) If Section 2.05 is not applied to reduce Employee’s entitlements under this
Section 2 because the Executive Consultant determines that Employee would not
receive a greater net after-tax benefit by applying Section 2.05 and it

 

6



--------------------------------------------------------------------------------

is established pursuant to a Final Determination that, notwithstanding the good
faith of Employee and PPD in applying the terms of this Agreement, Employee
would have received a greater net after-tax benefit by subjecting Employee’s
payments and benefits hereunder to the Payment Cap, then the aggregate Parachute
Payments paid to Employee or for Employee’s benefit in excess of the Payment Cap
shall be deemed for all purposes a loan to Employee made on the date of receipt
of such excess payments, which Employee shall have an obligation to repay to PPD
on demand, together with interest at the AFR, from the date of payment hereunder
to the date of repayment by Employee.

(iii) If Employee receives reduced payments and benefits by reason of this
Section 2.05 and it is established pursuant to a Final Determination that
Employee could have received a greater amount without exceeding the Payment Cap,
then PPD shall promptly thereafter pay Employee the aggregate additional amount
which could have been paid without exceeding the Payment Cap, together with
interest on such amount at the AFR, from the original payment due date to the
date of actual payment by PPD.

3. Miscellaneous.

3.01 Successor-in-Interest. PPD will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of PPD, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
PPD would be required to perform it if no succession had taken place.

3.02 Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executives,
administrators, successors, heirs, distributees, devisees and legatees.

3.03 Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
given (i) by certified mail, return receipt requested, postage prepaid, (ii) by
personal delivery or (iii) by recognized overnight carrier, and shall be deemed
received when actually received. Notices shall be addressed as follows:

 

If to PPD:    Pharmaceutical Product Development, Inc.      

3151 South 17th Street

Wilmington, North Carolina 28412

      Attention: Chief Executive Officer    If to Employee:   

 

     

 

     

 

     

 

  

 

7



--------------------------------------------------------------------------------

Either party hereto may change the notice address by giving notice thereof in
the manner provided for herein.

3.04 Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any provision or condition of this
Agreement to be performed by such other party shall be deemed a subsequent
waiver of the same or similar provisions or conditions.

3.05 Entire Agreement. No agreements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter hereof have been made
by either party which are not set forth expressly in this agreement, and this
Agreement supersedes and replaces in its entirety all prior agreements and
representations, expressed, implied, oral or otherwise, made by PPD to or with
Employee, including but not limited to that certain Severance Agreement dated
                         between PPD and Employee.

3.06 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of North Carolina.

3.07 Unenforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

3.08 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

3.09 Headings. Headings used in this Agreement are for convenience only and
shall not be used to construe or interpret this Agreement.

3.10 Enforcement by Employee. All legal expenses incurred by Employee in the
successful enforcement of any of the terms of this Agreement shall be paid by
PPD.

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first hereinabove set forth.

 

Pharmaceutical Product Development, Inc.   Employee By:  

 

 

 

Name:     Name: Title:    

 

8